     Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION


LAUREN VESELY                               §
    Plaintiff,                              §
                                            §
VS.                                         §       CAUSE NO.
                                            §
CH WILKINSON PHYSICIAN                      §
NETWORK, CH WILKINSON                       §
PHYSICIAN NETWORK d/b/a                     §
CHRISTUS PHYSICIAN GROUP,                   §
CHRISTUS HEALTH and CHRISTUS                §
HEALTH d/b/a CHRISTUS                       §
PHYSICIAN GROUP                             §
     Defendants                             §       JURY TRIAL DEMANDED


                        PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, LAUREN VESELY, Plaintiff in the above numbered and styled

cause, and files this Plaintiff's Original Complaint complaining of CH WILKINSON

PHYSICIAN NETWORK, CH WILKINSON PHYSICIAN NETWORK d/b/a

CHRISTUS PHYSICIAN GROUP, CHRISTUS HEALTH and CHRISTUS

HEALTH d/b/a CHRISTUS PHYSICIAN GROUP, Defendants herein, and for causes

of action would respectfully show unto this Court as follows:

                                      I. PARTIES

1.       Plaintiff LAUREN VESELY (“VESELY”) is an individual residing in San

         Antonio, Bexar County, Texas.

2.       Defendant CH WILKINSON PHYSICIAN NETWORK is a not-for-profit Texas

         corporation.   It may be served with process through its registered agent,




                                            1
     Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 2 of 15




         Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

3.       Defendant CH WILKINSON PHYSICIAN NETWORK d/b/a CHRISTUS

         PHYSICIAN GROUP is a not-for-profit Texas corporation doing business as

         CHRISTUS Physician Group. It may be served with process through its registered

         agent, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

         78701.

4.       Defendant CHRISTUS HEALTH is a not-for-profit Texas corporation. It may be

         served with process through its registered agent, Corporation Service Company

         d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620,

         Austin, Texas 78701.

5.       Defendant CHRISTUS HEALTH d/b/a CHRISTUS PHYSICIAN GROUP is a

         not-for-profit Texas corporation doing business as CHRISTUS Physician Group.

         It may be served with process through its registered agent, Corporation Service

         Company d/b/a CSC- Lawyers Incorporating Service Company, 211 E. 7th Street,

         Suite 620, Austin, Texas 78701.

                                   II. JURISDICTION

6.       Jurisdiction is appropriate and proper in the United States District Court for the

         Southern District of Texas pursuant to 28 U.S.C. § 1331 because this matter is a

         civil action that arises under the laws of the United States. Jurisdiction is also

         proper pursuant to 28 U.S.C. §1343(a)(4) because Plaintiff seeks to recover

         damages or to secure equitable relief under Title VII, which is an Act of Congress

         that provides for the protection of civil rights. Jurisdiction is also appropriate

         under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et




                                             2
     Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 3 of 15




         seq.

                                          III. VENUE

7.       Venue is appropriate and proper in the United States District Court for the Southern

         District of Texas pursuant to 28 U.S.C. § 1391 because the causes of action alleged

         herein occurred in Corpus Christi, Nueces County, Texas.

                                        IV. FACTS

8.       Defendants hired VESELY on September 7, 2015 as a full time physician assistant.

         She worked for the Defendants’ CHRISTUS Orthopedic Trauma Group in Corpus

         Christi, Texas.

9.       Defendants operated two orthopedic groups.        The Orthopedic Trauma Group

         worked at Spohn Memorial Hospital and the Orthopedic General Group worked at

         Spohn Shoreline.

10.      On June 1, 2016 VESELY met with David Calderon, her supervisor, to discuss the

         paid time off policy. During this meeting Mr. Calderon asked what VESELY’S

         husband did for a living. VESELY told him she has a wife, not a husband.

11.      Subsequent to the June 1, 2016 meeting there were discussions during staff

         meetings about a planned merger of the two orthopedic groups.

12.      On August 4, 2016 VESELY called Mr. Calderon to follow up on the June 1, 2016

         meeting and changes due to the planned merger.           During this conversation

         VESELY told Mr. Calderon she was concerned about the effect of the planned

         merger on her compensation because she was pregnant. This was the first time

         VESELY disclosed to Defendants that she was pregnant. Mr. Calderon told




                                              3
  Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 4 of 15




      VESELY that there were no planned layoffs. He also told VESELY that both

      groups would have to work together, and he would need her input.

13.   On August 15, 2016 VESELY met with Dr. Richard Barber. Dr. Barber told

      VESELY that Horace Robb, Defendants’ Vice President of Operations, recently

      told him that Defendants were going to terminate VESELY.

14.   On August 16, 2016 VESELY attended a doctor and physician assistant staff

      meeting to discuss the planned merger of the two orthopedic groups. At this

      meeting, several doctors expressed the need for another physician assistant.

15.   On August 19, 2016 VESELY was called to a meeting with Mr. Calderon, Sandra

      Garza, and Charlene Nelson. At this meeting VESELY was informed that she was

      being terminated due to a reduction in force. VESELY was the only employee

      terminated due to the reduction in force. Moreover, the EEOC’s investigation

      uncovered that Mr. Calderon was involved in the decision to terminate VESELY.

      The offered reason for her termination is a mere pretext for discrimination.

16.   The Defendants opened two orthopedic physician assistant positions at Shoreline

      Hospital almost simultaneously after termination of VESELY’S employment

      without giving VESELY due consideration for employment in any of these

      positions, even though Defendants indicated VESELY was eligible for re-hire.

17.   On September 27, 2016 VESELY applied for Defendants’ open orthopedic

      physician assistant position. Defendants did not give VESELY due consideration

      for employment in any of these positions even though Defendants indicated

      VESELY was eligible for re-hire.




                                           4
  Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 5 of 15




18.   On November 14, 2016 Defendants hired an individual for the orthopedic physician

      assistant position. On November 15, 2016, Dr. Brent Dressler told VESELY that

      he reviewed the resume of the newly hired orthopedic physician assistant and that

      the person did not have orthopaedic experience and had not practiced medicine in

      the two years since graduating. The newly hired orthopedic physician assistant was

      less qualified than VESELY. This unlawful, discriminatory action by Defendants

      is unsurprising since the EEOC’s investigation determined that Mr. Calderon was

      involved in both the recruitment and hiring for the physician assistant position.

19.   Defendants treated VESELY differently than they treated a similarly situated male

      orthopedic physician assistant.      VESELY’S work production and revenue

      generation was better than the similarly situated male orthopedic physician

      assistant.

20.   Defendants have not and cannot justify their decision to terminate VESELY.

21.   Defendants have not and cannot justify their decision to not re-hire VESELY.

22.   Defendants terminated VESELY because of her gender.                  Consequently,

      Defendants engaged in unlawful sex discrimination against VESELY on the basis

      of her gender.

23.   Defendants refused to re-hire VESELY because of her gender. Consequently,

      Defendants engaged in unlawful sex discrimination against VESELY on the basis

      of her gender.

24.   Defendants terminated VESELY because she was pregnant. Consequently,

      Defendants engaged in unlawful sex discrimination against VESELY on the basis

      of her pregnancy.




                                           5
  Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 6 of 15




25.   Defendants refused to re-hire VESELY because she was pregnant. Consequently,

      Defendants engaged in unlawful sex discrimination against VESELY on the basis

      of her pregnancy.

26.   Defendants terminated VESELY because of her sexual orientation. Consequently,

      Defendants engaged in unlawful sex discrimination against VESELY on the basis

      of her sexual orientation.

27.   Defendants refused to re-hire VESELY because of her sexual orientation.

      Consequently, Defendants engaged in unlawful sex discrimination against

      VESELY on the basis of her sexual orientation.

28.   The timing of VESELY’S termination, just fifteen days after informing Defendants

      that she was pregnant combined with Defendants’ refusal to re-hire VESELY is

      evidence of Defendants’ discriminatory motives.

29.   Plaintiff filed a charge with the Equal Employment Opportunity Commission

      (“EEOC”). The EEOC investigated VESELY’S allegations and “found reasonable

      cause to believe that violations of the statute(s) occurred” with respect to the matters

      alleged in VESELY’S complaint. A copy of the Determination is attached hereto

      as Exhibit “A” and incorporated herein by reference.

30.   VESELY has received a Notice of Suit Rights from the EEOC. A copy is attached

      hereto as Exhibit “B” and incorporated herein by reference.

31.   All prerequisites to the filing of this suit have been met.

                               V. CAUSES OF ACTION

                            GENDER DISCRIMINATION

32.   Plaintiff hereby incorporates all the facts contained in §IV of this Original




                                             6
  Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 7 of 15




      Complaint as if set forth fully herein.

33.   Defendants violated Title VII of the Civil Rights Act of 1964, as amended, 42

      U.S.C. §2000e, et seq. by terminating VESELY because she is female. By

      terminating VESELY because she is female, Defendants discriminated against

      VESELY because of her gender.

34.   Defendants violated Title VII of the Civil Rights Act of 1964, as amended, 42

      U.S.C. §2000e, et seq. by refusing to re-hire VESELY because she is female. By

      refusing to re-hire VESELY because she is female, Defendants discriminated

      against VESELY because of her gender.

35.   The effect of the practices complained of above has been to deprive VESELY of

      equal employment opportunities and otherwise adversely affect her status as an

      employee because of her gender.

                         PREGNANCY DISCRIMINATION

36.   Plaintiff hereby incorporates all the facts contained in §IV of this Original

      Complaint as if set forth fully herein.

37.   Defendants violated Title VII of the Civil Rights Act of 1964, as amended by the

      Pregnancy Discrimination Act (“PDA”), by terminating VESELY because she

      was pregnant. By terminating VESELY when she was pregnant, Defendants

      discriminated against VESELY because of her sex.

38.   Defendants violated Title VII of the Civil Rights Act of 1964, as amended by the

      Pregnancy Discrimination Act (“PDA”), by refusing to re-hire VESELY because




                                            7
  Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 8 of 15




      she was pregnant. By refusing to re-hire VESELY when she was pregnant,

      Defendants discriminated against VESELY because of her sex.

39.   The effect of the practices complained of above has been to deprive VESELY of

      equal employment opportunities and otherwise adversely affect her status as an

      employee because of her sex.

                       DISCRIMINATION BASED ON SEX

40.   Plaintiff hereby incorporates all the facts contained in §IV of this Original

      Complaint as if set forth fully herein.

41.   Defendants violated Title VII of the Civil Rights Act of 1964, as amended, 42

      U.S.C. §2000e, et seq. by terminating VESELY because she of her sexual

      orientation.   By terminating VESELY because of her sexual orientation,

      Defendants discriminated against VESELY because of her sex.

42.   Defendants violated Title VII of the Civil Rights Act of 1964, as amended, 42

      U.S.C. §2000e, et seq. by refusing to re-hire VESELY because she of her sexual

      orientation. By refusing to re-hire VESELY because of her sexual orientation,

      Defendants discriminated against VESELY because of her sex.

43.   The effect of the practices complained of above has been to deprive VESELY of

      equal employment opportunities and otherwise adversely affect her status as an

      employee because of her sex.

                            VI. STATUTORY DAMAGES

44.   VESELY has been forced to incur reasonable attorney’s fees and court costs and

      seeks to recover for these costs pursuant to 42 U.S.C. §2000-e-5(k).

45.   Additionally, VESELY states that Defendants engaged in the discriminatory




                                            8
  Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 9 of 15




       practices alleged with malice or reckless indifference to VESELY’S federally

       protected rights, and Defendants are liable for punitive damages pursuant to 42

       U.S.C. §1981a(b).

                                      VII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

cited to appear herein, and that after trial by jury, a judgment be entered granting Plaintiff

the following:

       A. Reinstatement and/or the hiring by Defendants placing Plaintiff in the position
          she would have occupied but for Defendants’ discriminatory treatment and
          making her whole for all earnings she would have received had it not been for
          Defendants’ discriminatory and tortious treatment including, but not limited to,
          wages, bonuses, pension and other lost benefits;

       B. actual damages;

       C. punitive damages;

       D. pre-judgment and post-judgment interest at the maximum rate permitted by law;

       E. reasonable and necessary attorney’s fees in an amount to be shown to the
          satisfaction of the court;

       F. cost of court; and

       G. such other and further relief, both general and special, at law and in equity, to
          which Plaintiff may show herself justly entitled under all attending facts and
          circumstances.

                           DEMAND FOR TRIAL BY JURY

       Plaintiff hereby requests a jury trial and tenders the required fees.




                                              9
 Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 10 of 15




                                    Respectfully submitted,

                                    /s/ Michael J. Hengst
                                    Michael J. Hengst
                                    SBOT No. 00784253
                                    2100 West Loop South, Suite 1125
                                    Houston, Texas 77027
                                    PHONE (832) 626-0400
                                    FAX (832) 626-0391
                                    m.hengst@hengstlaw.com
                                    ATTORNEY-IN-CHARGE FOR
                                    PLAINTIFF LAUREN VESELY




OF COUNSEL:

Andrew L. Mintz
Andrew L. Mintz, PLLC
SBOT No. 24037120
2100 West Loop South, Suite 1125
Houston, Texas 77027
PHONE (713) 859-3828
FAX (832) 626-0391
andrew@almintzlawfirm.com


                                    ATTORNEYS FOR PLAINTIFF
                                    LAUREN VESELY




                                   10
Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 11 of 15




                           Exhibit
                              A
Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 12 of 15
Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 13 of 15
Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 14 of 15




                           Exhibit
                              B
Case 2:21-cv-00104 Document 1 Filed on 05/25/21 in TXSD Page 15 of 15
